RESOLUCIÓN
El 1 de mayo de 2001, el Ledo. Rafael Rivera Rosa soli-citó ante este Tribunal que se le permitiera renunciar vo-luntariamente al ejercicio de la abogacía por razones de salud. Atendida la solicitud, autorizamos la renuncia del señor Rivera Rosa y, como consecuencia, ordenamos la eli-minación de su nombre del Registro de Abogados.
En septiembre de 2006, el señor Rivera Rosa solicitó su reinstalación al ejercicio de la abogacía. Adujo que se en-cuentra totalmente capacitado para reanudar su práctica profesional. Posteriormente, el señor Rivera Rosa presentó una moción para que su caso se argumentara al amparo de la Regla 15 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. En conformidad con esta regla, desig-namos a la Hon. Crisanta González Seda en calidad de Comisionada Especial para que recibiera la prueba pericial sobre la capacidad mental del señor Rivera Rosa y para que rindiera un informe con determinaciones de hechos y las recomendaciones que estimara pertinentes.
En síntesis, surge del Informe de la Comisionada Especial sometido ante nos que ya no está presente la condición de salud mental que afectó al peticionario y que no existe impedimento médico, en este momento, para que éste pueda ejercer la abogacía. Por ende, ordenamos la reinsta-lación del Ledo. Rafael Rivera Rosa a la práctica de la abogacía con la condición de que, una vez reinstalado al ejercicio de la profesión, ofrezca evidencia por un período no menor de dos años de que su condición se ha mantenido en remisión. Para ello, el peticionario debe presentar ante este Tribunal un informe pericial anual de los médicos que lo atienden en el Hospital de Veteranos que acredite que su condición de salud continúa en remisión.

Publíquese.

*785Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
.(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo